Order entered November 30, 1966, unanimously reversed, on the law and the facts and in the exercise of discretion, without costs and without disbursements, and the motion for a trial preference granted. Plaintiffs advanced age, the uncontroverted proof of the nature and extent of the injuries, plaintiff’s incapacity and immobility, the need for medical and custodial care, and the depletion of plaintiff’s meagre financial resources, warrant the relief. Concur — Botein, P. J., Stevens, Steuer, Rabin and McNally, JJ.